IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE

               STATE OF TENNESSEE v. HARRY G. STURGILL

                            Criminal Court for Davidson County
                                     No. 2001-B-1260



                     No. M2003-01817-CCA-R3-CD - Filed July 19, 2005


                                   OPINION ON REHEAR


         This court granted Defendant’s petition to rehear to consider the impact of the United
States Supreme Court's decision in Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004)
on Defendant’s sentence. Since that time, the Tennessee Supreme Court has considered the
impact of Blakely on Tennessee’s sentencing scheme and concluded that the Criminal Sentencing
Reform Act of 1989and its procedures do not violate a defendant’s Sixth Amendment right to a
trial by a jury as described in Blakely. See State v. Edwin Gomez, ____ S.W.3d _____, No.
M2002-01209-SC-R11-CD, 2005 WL 856848, at *22 (Tenn. Apr. 15. 2005). In light of the
Supreme Court’s recent decision in Gomez, this court determines that Defendant’s argument that
his sentence is improper under Blakely has no merit. This court’s previous opinion is affirmed in
all respects. Costs are assessed against the State.

                                                    PER CURIAM
                                                    JERRY L. SMITH, JUDGE
                                                    JOE G. RILEY, SPECIAL JUDGE
                                                    ALAN E. GLENN, JUDGE